Citation Nr: 1118113	
Decision Date: 05/11/11    Archive Date: 05/17/11

DOCKET NO.  06-18 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

The validity of the marriage between the appellant and the Veteran to include the threshold question of whether the appellant is the Veteran's surviving spouse and a proper claimant for the purposes of entitlement to Dependency and Indemnity Compensation (DIC), death pension, DIC under 38 C.F.R. § 1318, and accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to May 1967 and from September 1967 to May 1972.  He died in September 2004. The appellant married the Veteran in May 1991, was divorced from him in May 1997, and has been contesting the validity of that divorce decree.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In her June 2006 Substantive Appeal, the appellant requested a VA Travel Board hearing.  She subsequently withdrew her requested for a hearing.  See 38 C.F.R. § 20.704(e) (2010).

The Board remanded the claims for additional development in September 2008.  

The Board has recharacterized the issue to include the essential question of whether the appellant is the Veteran's surviving spouse and a proper claimant for the purposes of entitlement to DIC.  The issues of death pension, DIC under 38 C.F.R. § 1318, and accrued benefits are also on appeal.  As these issues also hinge on the appellant's recognition as the Veteran's surviving spouse, they are combined into a single issue.


FINDINGS OF FACT

1.  The appellant and the Veteran were married on May [redacted], 1991.

2.  The appellant and the Veteran were legally divorced on May [redacted], 1997.
 
3.  The appellant and the Veteran did not cohabit for many years prior to his death on September [redacted], 2004; there is no indication of abuse on the part of the Veteran.

4.  No children were born of the appellant's marriage to the Veteran.


CONCLUSION OF LAW

The criteria for entitlement to recognition as the surviving spouse of the Veteran for the purpose of VA death benefits have not been met. 38 U.S.C.A. §§ 101(3), 103, 1318 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.1(j), 3.22, 3.50, 3.53, 3.55 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In February 2005, March 2005, and October 2008 letters, VA informed the appellant of the evidence necessary to substantiate her claim, evidence VA would reasonably seek to obtain, and information and evidence for which the appellant was responsible.  In light of the Board's denial of the appellant's claim, no effective date will be assigned, so there can be no possibility of any prejudice to the appellant under the holding in Dingess v. Nicholson.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United States Court of Appeals for Veterans Claims (Court) held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service- connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service- connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The letters did not provide a statement of conditions for which the Veteran was service-connected at the time of his death. Because the appellant's claim hinges on her recognition as the Veteran's surviving spouse and as she is represented by a well respected and competent national veteran's organization; the Board finds that the appellant had actual knowledge of any relevant conditions for which the Veteran was service-connected at the time of his death, and is not prejudiced by any technical notice deficiency in that respect. Thus, the Board finds that any failure is harmless error.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The notice letters advised the appellant of what type of evidence would be pertinent and considered as to the threshold matter addressed herein.  The appellant has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA's duty to assist the claimant is met. Accordingly, the Board will address the merits of the claim.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).


Criteria

VA death benefits may be paid to a surviving spouse who was married to the Veteran: (1) one year or more prior to the Veteran's death or (2) for any period of time, if a child was born of the marriage, or was born to them before the marriage. 38 U.S.C.A. §§ 1102, 1304, 1541 (West 2002 & Supp. 2010); 38 C.F.R. § 3.54 (2010).  

For VA purposes, except as provided in Section 3.52, a "surviving spouse" means a person of the opposite sex whose marriage to the Veteran meets the requirements of 38 C.F.R. § 3.1(j) and who was the spouse of the Veteran at the time of the Veteran's death and: (1) who lived with the Veteran continuously from the date of marriage to the date of the Veteran's death except where there was a separation which was due to the misconduct of, or procured by, the Veteran without the fault of the spouse; and (2) except as provided in § 3.55, has not remarried or has not since the death of the Veteran and after September 19, 1962, lived with another person of the opposite sex and held himself or herself out openly to the public to be the spouse of such other person.  38 C.F.R. § 3.50(b).

Where an attempted marriage of a claimant to the Veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) the marriage occurred 1 year or more before the Veteran died or existed for any period of time if a child was born of the purported marriage or was born to them before such marriage (see § 3.54(d)), and (b) the claimant entered into the marriage without knowledge of the impediment, and (c) the claimant cohabited with the Veteran continuously from the date of marriage to the date of his or her death as outlined in § 3.53, and (d) No claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits other than accrued monthly benefits covering a period prior to the veteran's death. § 3.52.

The requirement that there must be "continuous cohabitation" from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations, which ordinarily occur, including those caused for the time being through fault of either party will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a) (2010).

In determining whether there was continuous cohabitation, the statements of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was either procured by the Veteran, or was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason that did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  38 C.F.R. § 3.53(b) (2010); see also Alpough v. Nicholson, 490 F.3d 1352 (Fed. Cir. 2007).

The Federal Circuit has stated that "a separation by mutual consent does not constitute desertion unless the separation resulted from misconduct or communication of a definite intent to end the marriage by the surviving spouse." Alpough v. Nicholson.

In cases of marital separation by mutual consent, in which the Veteran's spouse did not induce the separation by communicating a definite intent to end the marriage, "the statutory continuous cohabitation requirement is excused in the absence of a formal divorce, regardless of how long it has been since there was contact or a meaningful relationship between the Veteran and the surviving spouse." See Alpough v. Peake, Slip Opinion, 2008 WL 372826, *2 (Vet. App.) (2008).

One claiming to be the spouse of a veteran has the burden to come forward with a preponderance of evidence of a valid marriage under the laws of the appropriate jurisdiction.  See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).


Analysis 

Here, a Certificate of Marriage from the State of Virginia shows that the appellant and the Veteran were married in May 1991.  The Board does not dispute the validity of this marriage certificate.

The appellant and the Veteran did not have any children during their marriage.  The appellant reported at various times that they were living together at the time of the Veteran's death.  The Board notes that the preponderance of the evidence of file, including statements from the Veteran, shows that they in fact were living apart, in separate states, and were legally divorced.

The claims file contains a copy of a March 1998 Judgment of Divorce from the Superior Court of New Jersey.  The appellant alleges that this divorce certificate is not valid as it was not signed by her or her attorney; and she did not agree to the divorce.  

Subsequently she has filed several appeals in the New Jersey Courts in an attempt to overturn the March 1998 divorce decree.  

A September 22, 2006 Superior Court of New Jersey decision Docket No. [redacted], denied appellant's requested relief to void the Judgment of Divorce specifically due to her failure to provide the Court with a valid reason for her delay in filing the motion until 8 years after the entry of judgment.  Both laches and estoppel prevented the appellant from seeking the requested relief, and the Court also noted that the Veteran was deceased.   

Appellant has continued to appeal the March 1998 Judgment of Divorce on a Pro Se basis.  An October 1, 2007 Superior Court of New Jersey, Appellate Division decision Docket No. [redacted], found that the appellant clearly filed her original motion for relief from the divorce judgment far outside the one-year deadline under rule 4:50-2, failed to provide the Court with a reasonable explanation for the 8 year delay, and was barred by the doctrine of laches and estoppels, and presented no evidence to substantiate her claim that the Judgment of Divorce was void.  The previous decision was affirmed.

The threshold question that must be addressed in any claim for VA benefits is whether the person seeking the benefit is a proper claimant for the benefit sought.  If the appellant is not established as a proper claimant, the claim can proceed no further.  The appellant has the burden to establish her status as claimant.  See Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).

The Board has considered the issue as to whether, for VA purposes, the appellant and the Veteran were considered to be married under the rules set forth by 38 C.F.R. §§ 3.52, 3.53.  The Board finds that they were not married at the time of the Veteran's death, and the requirement for establishing surviving spouse status is not met in this case.  Therefore, the appellant is not a proper claimant for the benefit sought; there is no need to proceed with a merits analysis as to whether entitlement to DIC benefits is warranted.  Here, the law is dispositive, and VA is bound by the statutes enacted by Congress. 38 U.S.C.A. § 7104(c).  The appellant's claim must be denied as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

The appellant is not the Veteran's surviving spouse and is not a proper claimant for the purposes of entitlement to Dependency and Indemnity Compensation (DIC), death pension, DIC under 38 C.F.R. § 1318, and accrued benefits.  The claim is denied.



____________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


